PER CURIAM:
Otis 0. Edwards appeals the district court’s order denying his motion for reconsideration of the dismissal of his employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Edwards v. Newport News Shipbldg. & Dry Dock Co., No. CA-97-46-4 (E.D.Va. Apr. 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED